PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/383,214
Filing Date: 12 Apr 2019
Appellant(s): Joanny et al.



__________________
Xin Dai
Reg. No. 72,098
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
A.	Background on the Technology
The instant application deals with performance modelling of a network of CPEs. CPEs (Customer Premises Equipment) are networking devices sited at the customer’s location, as opposed to the service provider’s location. In the context of the instant application, an example of such a device might be a cable modem with an attached Wifi access point (AP) (see paragraph [0037] of the instant Specification). An access point (AP) is a device which allows other devices (for example, mobile devices) to wirelessly connect to a network. A mobile device is a portable wireless device that can connect to a network (for example, a cellular phone).

B.	Rejections under 35 U.S.C. §103(a)
The following argument is alleged by the Appellant:
1.	The Appellant argues that the cited prior art, Austin ’437 (US 20110286437 A1) in view of Austin ’364 (US 20110275364 A1), does not teach the limitation “determining an expected performance for the first CPE using performance information of the one or more identified nearby CPEs”, found in the independent claims. Specifically, the Appellant argues that Austin ’437 discloses “that APs are ranked based on actual performance as measured by the mobile devices for Wi-Fi connection selection. Therefore, the rank determination is based on actual performance for each access point, without involving expected performance at all.” (emphasis original; see pp. 13 - 14 of the Appeal Brief). However, the ranking discloses the claimed expected performance, not the measurements that are used to compute the ranking. The Appellant’s argument revolves around Austin ’437’s disclosure of signal strength measurements of nearby wireless access points (i.e. the CPEs)—the Appellant argues that these are measurements of actual performance, and therefore do not constitute (or do not lead to) the claimed “expected performance”. 

The Examiner respectfully disagrees. The Appellant is correct in that there are signal strength measurements made, and these are measurements of the “actual” performance of the APs; however, this was not the grounds of rejection put forth by the Examiner. The cited portions of Austin ’437 disclose two processes related to assessing performance of the APs; one is performed first, the other is performed second. Austin ’437 discloses measuring (among other things) signal strength (such as a received signal strength indication, RSSI) (see paragraphs [0052] and [0080]) for nearby APs. This measuring process generates the signal strength measurements, which correspond to the claimed “performance information” of the nearby APs. Austin ’437 further discloses rating and stack ranking the nearby APs (see paragraphs [0052], and [0056 – 0057]). This rating and stack ranking process corresponds to the “determining an expected performance” portion of the claim limitation. 
The crux of the matter at issue is the portion of the claim limitation “determining an expected performance for the first CPE”. The closest that the original disclosure comes to addressing this can be found at paragraph [0051] of the instant Specification, which states “For any information regarding how well or poorly the CPE will operate in the future, including comparative expected performance--e.g. that one may be expected to perform better than another (see p. 2 section 3 of the Final Rejection). 
Regarding the Appellant’s argument that the prior art does not teach “determining an expected performance for the first CPE using performance information of the one or more identified nearby CPEs”, the Examiner respectfully disagrees. The relevant portion of Austin ’437 works in this fashion. First, measurements (e.g. signal strength/RSSI) are taken regarding the various APs in the area (see paragraphs [0052] and [0080]). This data corresponds to the portion of the limitation regarding “performance information” of nearby APs. The data is collated at the network in order to compare and rank the APs; the APs are each given a rating based on the measurements, and then they are stack ranked in order to determine which will provide the best connection (see paragraphs [0052], [0055], [0062], and [0076]). The results of this rating and stack ranking process can be seen graphically in Figs. 21 and 24 of Austin ’437 (Fig. 21 is reproduced below). 


    PNG
    media_image2.png
    821
    532
    media_image2.png
    Greyscale

Taking Fig. 21 as an example, four different nearby APs can be seen. Each has been given a rating of between 2 and 4, and then the APs have been stack ranked based on that rating. From the stack ranking, one can tell that the performance of the AT&T Hotspots would be expected to be better than the Redmond Public Library. Returning to the broadest reasonable interpretation of “determining an expected performance for the CPE” stated above, Austin ’437 does precisely that, here. The fact that the AT&T Hotspots are ranked above all of the other nearby APs is a clear indication to the user that this AP is expected to provide a better connection than the other APs —in other words, this ranking is information regarding how well or poorly the AT&T Hotspots will operate in the future. This expected performance requires the 

Respectfully submitted,
/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
Conferees:
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.